   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 1 of 9 PageID #:1625



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ARMANDO SERRANO                           )
                                          )     Case No. 17 CV 2869
                              Plaintiff,  )
                                          )     Hon. Manish S. Shah
                                          )
            vs.                           )
                                          )     Magistrate Susan E. Cox
                                          )
REYNALDO GUEVARA, ERNEST                  )     JURY DEMAND
HALVORSEN, EDWARD MINGEY,                 )
MATTHEW COGHLAN, JOHN DILLON, the         )
CITY OF CHICAGO, and COOK COUNTY          )
                                          )
                        Defendants.       )
______________________________________________________________________________
JOSE MONTANEZ                             )
                                          )     Case No. 17 CV 4560
                              Plaintiff,  )
                                          )     Hon. Manish S. Shah
                                          )
            vs.                           )     Magistrate Susan E. Cox
                                          )
                                          )     JURY DEMAND
REYNALDO GUEVARA, ERNEST                  )
HALVORSEN, EDWARD MINGEY,                 )
MATTHEW COGHLAN, JOHN DILLON, the         )
CITY OF CHICAGO, and COOK COUNTY          )
                                          )
                        Defendants.       )

                                   MOTION TO COMPEL

       Defendants Ernest Halvorsen and Edward Mingey, by and through their counsel, The

Sotos Law Firm, P.C., respectfully move this Honorable Court for an order requiring Plaintiff

Montanez to execute a Social Security Consent Form, and state:




                                               1
      Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 2 of 9 PageID #:1626



                                    RELEVANT BACKGROUND

          1.      Plaintiff Montanez claims he was wrongfully convicted of the 1993 murder of

Rodrigo Vargas because Defendants conspired among themselves and with others to manipulate

witnesses into falsely implicating Montanez and withholding material evidence from him at trial.

Plaintiff Montanez claims that due to Defendants conduct he was wrongfully incarcerated for 23

years before being released.

          2.      Plaintiff filed a Corrected First Amended Complaint against the Defendants on

June 19, 2018 claiming that “Defendants misconduct caused and continues to cause Plaintiff

extreme physical and psychological pain and suffering, humiliation, constant fear, anxiety, deep

depression, despair, rage, and other physical and psychological effects.” Montanez Cor. Am.

Complt. Dkt. 89, ¶¶ 120, 126; see also Id. at ¶¶ 133, 140, 147, 151, 171, and 181. In addition,

Plaintiff alleged the Defendants intentionally inflicted emotional distress on him. Montanez Cor.

Am. Complt. Dkt. 89, Count VII.

          3.      On October 2, 2018, Plaintiff agreed to the terms of a HIPAA and Mental Health

Confidentiality Protective Order whereupon it was ordered that “the parties and their attorneys

shall be permitted to use the protected health information and mental information of…Jose

Montanez, in any manner that is reasonably connected with the above-captioned litigation. This

includes disclosures to the parties, their attorneys of records, the attorneys’ firm…” HIPAA and

Mental Health Confidentiality Order, Dkt. 119. Despite that agreement, Plaintiff maintains that

he did not waive his psychotherapist patient (Jaffee1) privilege.

          4.      Plaintiff subsequently disclosed records indicating that he had filed a claim for

disability with the Social Security Administration. Defendants sought to subpoena the Social



1
    Jaffee v. Redmond, 518 U.S. 1 (1996)

                                                    2
   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 3 of 9 PageID #:1627



Security Administration, but were familiar with the Social Security Administration’s requirement

of an executed release prior to providing records.

       5.      On December 19, 2018, Defendants requested that Plaintiff execute a Social

Security Administration Consent to Release Form so Defendants could avoid unnecessary delays

in obtaining records from the Social Security Administration. Defendants requested that Plaintiff

execute the release at his earliest opportunity. 12/19/ 18 Email to Plaintiff Attorney, Ex. A;

Social Security Consent Release Redacted, Ex. B.

       6.         Approximately 6 weeks later, on January 29, 2019, Defendants were forced to

follow up with Plaintiff and again, request that he execute the consent form in order to obtain the

records from the Social Security Administration. Email exchange between Plaintiff and Defense

counsel, Ex. C.

       7.         That same day, Plaintiff’s counsel indicated that Montanez would not sign the

waiver form unless the subpoena response documents were first produced to his law firm so they

could review the documents for “privilege” and then produce non-privileged documents back to

Defendants. Id. The only privilege Plaintiff sought to invoke was the Jaffee privilege. Id.

       8.      From that point on Defendants have repeatedly informed, through Rule 37.2

correspondence and an in-person meeting, that Plaintiff Montanez has waived any right to any

alleged Jaffee privilege by placing his extreme psychological state at issue in this litigation and

by affirmatively pleading an intentional infliction of emotional distress claim. But Plaintiff has

stubbornly refused to accept his pleadings waived the privilege and in the last correspondence,

indicated that Plaintiff will get the Social Security records on his own, have his attorneys review

them for privilege, and then turn over any non-privileged documents over to Defendants. Email

exchange between Plaintiff and Defense counsel, Ex. C.



                                                  3
    Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 4 of 9 PageID #:1628



        9.      Given Plaintiff’s refusal to execute the consent form without first arbitrarily

reviewing the medical records, Defendants were left with no alternative but to file the instant

motion seeking an order requiring Plaintiff to execute the consent form and clarification as to

whether by Plaintiff’s pleading he has waived the Jaffee privilege which would thereby allow

Defendants to adequately, and without undue restriction, obtain mental health records to defend

against Plaintiff’s claim for psychological damages.2

        10.      Indeed, Defendants believe that discovery related to Plaintiff’s mental health

records is not only relevant or will lead to the discovery of relevant information pertaining to the

alleged incident and Plaintiff’s claim of damages, but required in light of the alleged damages

and intentional infliction of emotional distress claim. Defendants are seeking evidence of

Plaintiff’s mental health condition prior to the alleged incident to compare to his post-incident

mental health, and the Social Security records are one possible source of information about the

alleged damages of severe psychological harm, deep depression, and anxiety. 3

                                             ARGUMENT

        11.      This court has broad discretion to determine matters of discovery. FED. R. CIV. P.

26; Packman v. Chicago Tribune Co., 267 F.3d 628, 646 (7th Cir. 2001). Discovery’s purpose is

to “make a trial less a game of blind man’s bluff and more a fair contest with the basic issues and

facts disclosed to the fullest practicable extent.” United States v. Procter & Gamble Co., 356

U.S. 677 (1958).

        12.      During discovery relevancy is construed broadly to encompass “any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

2
  Additionally, to date, Defendants have not received any notice that Plaintiff has actually attempted to
track down his Social Security records.
3
  Defendants have subpoenaed the mental health records, without objection, of Plaintiff’s treating clinical
psychologist, Dr. Darlene Perry, but she did not disclose records of any treatment or assessment of
Plaintiff’s mental health and instead just provided administrative documents.

                                                     4
   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 5 of 9 PageID #:1629



be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380, 2389

(1978). “Relevancy for discovery is flexible and has a broader meaning than admissibility at

trial.” White v. Kenneth Warren & Son, Ltd., 203 F.R.D. 364, 366 (N.D. Ill. 2001)(citing

Eggleston v. Chicago Journeymen Plumbers' Local Union No. 130, U.A., 657 F.2d 890, 903 (7th

Cir.1981)).

       13.      “If a plaintiff by seeking damages for emotional distress places his or her

psychological state in issue, the defendant is entitled to discover any records of that state.” Doe

v. Oberweis Dairy, 456 F.3d 704, 718 (7th Cir. 2006); see also Flowers v. Owens, 274 F.R.D.

218, 224 (N.D. Ill. 2011) (denying plaintiff’s motion for a protective order to prevent the

deposition of plaintiff’s therapist and to claw back mental health records where the plaintiff’s

claims of mental health injury implicated mental health symptoms and diagnoses); Taylor v. City

of Chicago, 2016 WL 5404603 (N.D. Ill. Sept. 26, 2016); Price v. Wrencher, 2014 WL 5035096

(N.D. Ill. Jan. 21, 2014).

       14.     In Kluppelberg v. Burge, et al., (No. 13-c-3963, Dkt. 136, (April 10, 2014)), a

similar §1983 lawsuit based on a reversed conviction with claims of severe psychological

damages, the plaintiff’s proposed procedure to have defendants’ subpoenas for his mental health

records returnable directly to the plaintiff’s law firm for an initial review of privilege was flatly

denied. (Ex. D, Judge Valdez’s April 10, 2014 Order). Judge Valdez specifically held:

“[Plaintiff] contends that his proposed production scheme is necessary to ensure that any

privileges are not waived. Plaintiff misunderstands that, by putting his psychological history at

issue, he has already waived any such privileges related to his psychological records” and denied

plaintiff’s request to have him first review the records. (Id. at p. 2) (emphasis in original). Here




                                                   5
   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 6 of 9 PageID #:1630



too, Plaintiff Montanez has waived any privileges related to his psychological records and his

scheme to first review the records should be denied.

       15.     Similarly, in Laudicina v. City of Crystal Lake, No. 17 CV 50177, 2018 WL

5389844, at *9 (N.D. Ill. Oct. 29, 2018), the Court followed Seventh Circuit precedent in Doe v.

Oberweis Dairy, in determining whether “[]p]laintiff waived the psychotherapist-patient

privilege by pleading that he suffered emotional anxiety, mental trauma, humiliation, fear, and

stress because of Defendants' actions” and seeking emotional damages. After a thorough review

of mental health privilege law, the Court held “that Plaintiff waived the privilege by placing his

mental health at issue”. Id. at *9.

       16.      At this late stage of the litigation, Plaintiff has waived any right to assert a Jaffee

privilege while still claiming severe psychological trauma through his pleadings and

interrogatory responses and pursuing an intentional infliction of emotional distress claim.

Plaintiff cannot be allowed to use his Jaffee privilege as a defense from obtaining records but

also as a sword by disclosing only that information that he prefers. Kronenberg v. Baker &

McKensie, 747 F.Supp.2d 983, 989 (N.D.Ill.2007) (indicating that “one cannot use a privilege as

both a shield and a sword” in discussing waiver of psychotherapist-patient privilege).

       17.      Therefore, Defendants respectfully request, that this Court compel Plaintiff to

execute the Social Security Administration Consent and Release Form without any caveats,

consistent with Doe v. Oberweis Dairy’s clear holding that the Jaffee privilege is waived by an

intentional infliction of emotional distress claim and claims of severe emotional damages, and

for such further relief as this Court deems appropriate.




                                                   6
   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 7 of 9 PageID #:1631



Date: February 11, 2019                      Respectfully submitted,

                                             s/Josh M. Engquist
                                             Josh M. Engquist, Attorney No6242849
                                             One of the Attorneys for Defendant Officers

James G. Sotos
Jeffrey N. Given
Josh M. Engquist
Jeffrey R. Kivetz
The Sotos Law Firm, P.C.
550 E. Devon Ave., Suite 150
Itasca, IL 60143
(630)735-3300
jegquist@jsotoslaw.com




                                         7
   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 8 of 9 PageID #:1632



                               CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that on,
February 11, 2019, I electronically filed the Motion to Compel with the Clerk of the Court using
the CM/ECF system which will send notification of such filing to the following CM/ECF
participants on the attached service list.


                                                   s/Josh M. Engquist
                                                   Josh M. Engquist, Attorney No. 6242849
                                                   One of the Attorneys for Defendant Officers




                                               8
   Case: 1:17-cv-04560 Document #: 156 Filed: 02/11/19 Page 9 of 9 PageID #:1633



                              Serrano v. Guevara, et al.- 17 CV 2869
                             Montanez v. Guevara, et al., - 17 CV 4560
                                         SERVICE LIST

Attorney for Armando Serrano                         Attorneys for Jose Montanez
Jennifer A. Bonjean                                  Arthur Loevy
Ashley Cohen                                         Jonathan Loevy
1000 Dean Street #422                                Russell Ainsworth
Brooklyn, NY 11238                                   Debra Loevy
Tel: (718)875-1850                                   Ruth Brown
Jennifer@bonjeanlaw.com                              LOEVY & LOEVY
Ashley@bonjeanlaw.com                                311 N. Aberdeen 6th FL
                                                     Chicago, IL 60607
Attorney for Matthew Coghlan                         Tel: (312) 243-5900
Paula S. Quist                                       arthur@loevy.com
Morgan Hirst                                         jon@loevy.com
Kristina K. Cercone                                  russell@loevy.com
Leigh A. Krahenbuhl                                  debra@loevy.vom
Jones Day                                            ruth@loevy.com
77 West Wacker Drive, Suite 3500
Chicago, IL 60601
(312)782-3939
pquist@jonesday.com
mhirst@joensday.com
kcercone@jonesday.com
lkrahenbuhl@jonesday.com

Attorneys for John Dillon and Cook County                    Attorneys for City of Chicago
Yulia Nikolevskaya                                           Eileen E. Rosen
Anthony E. Zecchin                                           Stacy A. Benjamin
Christina C. Chojnacki                                       Catherine M. Barber
Andrew Horvat                                                Theresa B. Carney
Cook County State’s Attorney Office                          Patrick R. Moran
500 Richard J. Daley Center                                  Rock Fusco & Connelly, LLC
Tel: (312)603-3369                                           321 N. Clark, Suite 2200
yulia.nikolevskaya@cookcountyil.gov                          Chicago, IL 60654
anthony.zecchin@cookcountyil.gov                             Tel: (312)494-1000
christina.chojnacki@cookcountyil.gov                         erosen@rfclaw.com
timothy.hovart@cookcountyil.gov                              sbenjamin@rfclaw.com
                                                             cbarber@rfclaw.com
Attorney’s for Reynaldo Guevara                              tcarney@rfclaw.com
Thomas M. Leinenweber                                        pmoran@rfclaw.com
Kevin E. Zibolski
Michael J. Schalka
Leinenweber Baroni & Daffada, LLC
120 N. LaSalle Street, Suite 2000
Chicago, IL 60602
847-251-4091
thomas@ilesq.com
kevin@ilesq.com
mjs@ilesq.com

                                                9
